        Case 1:19-cr-00012-RA Document 314
                                       313 Filed 03/23/21 Page 1 of 1




March 23, 2021

Via ECF & Email
The Honorable Ronnie Abrams                                 Application granted.
United States District Judge
Southern District of New York                               SO ORDERED.
40 Foley Square
New York, NY 10007
                                                            _____________________
Re: USA v. Pinkney, Nicholas Arboleda                       Ronnie Abrams, U.S.D.J.
Docket No. 19-Cr-12 (RB)                                    March 23, 2021

Dear Judge Abrams:
       I write seeking an amendment to Mr. Arboleda’s conditions of bond to
permit him to travel to Puerto Rico for a short vacation the first week of April. He
will be traveling with friends, a cousin, and likely his mother and brother. United
States Probation Officer Rena Bolin and the Government do not object to this
request. Mr. Arboleda will provide Officer Bolin with a complete itinerary of his
travel plans once his travel is approved and his plans are finalized.
       Mr. Arboleda was released on a $50,000 personal recognizant bond on
January 9, 2019, co-singed by two financially responsible person, and as a
condition of bond, his travel is restricted to the Southern and Eastern District of
New York. He is compliant with his conditions of bond.
         Thank you for your consideration in this matter.

Respectfully,
  /s/
Donna R. Newman
Cc: AUSA David Nessin via email & ECF
    AUSA Jarrod Schaeffer via email & ECF
   USPO Rena Bolin via email
   Nicholas Arboleda via email
